Terral, J.,
delivered the opinion of the court.
This action is founded upon § 1068, annotated code 1892. The causes of action stated by the plaintiff below comprise all the grounds of action provided for by said section, but we find *263in the record no evidence of a-ny of said causes of action, except of the one for knowingly employing Abe Green, a tenant of the plaintiff, by the defendant, some time during the unexpired service of said tenant with plaintiff. The plaintiff, Dorroh, obtained judgment against Hoole for $60 damages, and Hoole appealed.
It is insisted by the appellant that the statute is unconstitutional, and should be so declared by this court. We have not been able to see wherein it is obnoxious to any of the provisions of the federal or state constitutions. It is certainly not class legislation, at least as to persons, for it declares if ‘ ‘ any person ’ ’ shall wilfully interfere with a laborer or tenant of another, during the continuance of the contract or tenancy of such laborer or tenant, etc.; it applies to all persons, white or colored, high or low, and forbids only a breach of civil duty. It is true that it applies to a particular class of contract rights, but because it does not apply to all contract rights can be no objection to its validity. A, by force or threats, drives the tenants of B off the leased premises, and thereby, in some substantial manner, interferes with a compliance by said tenants of their duty towards their landlord; now, if A be indicted or sued for such wilful wrong, does it lie in his mouth to say that because other breaches of civil duty in relation to contracts are not indictable or suable, therefore the law that inflicts a penalty, or double damages, upon the breach of this one is unconstitutional? We think not. The constitution, in respect to civil rights, applies to persons only, not to things. Things take care of themselves, and damages to repair their loss or injury is the measure of protection awarded them.
Our bill of rights was ordained to secure the rights and liberties of the common law, and, in some cases, to enlarge them; but it was never supposed that the civil rights of person or property were insecure under the common law. Its admirers boasted that involuntary servitude, without the default of the subject, could not exist beneath its shield, and that at the instant a slave set foot upon English soil, he became a free man. *264By the elementary writers on jurisprudence, the common law was called common right or common justice. In magna charta it is called right. 1 Tho. Coke, *11. And yet the common law supplied a remedy,for breach of civil contract or duty. Blackstone (1 Bk., *429) says: “If any person do hire or retain my servant, being in my service, for which the servant departeth from me and goeth to serve the other, 1 may have an action for damages against both the new master and the servant or either of them. The reason and foundation upon which all this doctrine is built seem to be the property that every man has in the service of his domestics, acquired by the contract of hiring and purchased by giving them wages. ’ ’
The action is founded upon common law principles, and it only serves to give double damages, which many statutes in England and this country have done without being considered objectionable to right or justice. The English statute of Gloucester gave treble damages for waste.
So, our legislature, considering the importance of agriculture as the foundation of our wealth and prosperity, and the necessity of protecting the rights relating to its advantage, has seen fit, in furtherance of the common good as well of. the laborers and tenants as of employers and landlords, ‘ ‘ to incite and constrain ’ ’ the former to observe the duties imposed upon them by contract. The statute protects contract rights;, it destroys none. The power of the state to pass such statutes is founded upon the police power, “ by which the state seeks not only to preserve the public order and to prevent offenses against the state, but also to establish, for the intercourse of citizens with citizens, those rules of good manners and good neighborhood which are calculated to prevent a conflict of rights, and to insure to each the uninterrupted enjoyment of his own, so far as is consistent with a like enjoyment of rights by others.” Cooley Con. Linn, *572.
The decisions to which we have been referred by the learned counsel concern mainly the protection of right; but this statute *265is' directed against wrong. It is intended for the protection of right, and to inflict damages upon one who knowingly violates the right of another to his injury. We may add this statute applies not only to persons engaged in agriculture, but to all laborers and employers in other cases of employment.
” We conclude that the statute is not antagonistic to the state or national constitutions, nor violative of the fundamental principles of justice, and that it is clearly within legislative discretion. Nor do we think the statute subject to the criticism of counsel, wherein he supposes that “ though the employer drives off the laborer, or refuses to pay him, or beats him,” still the laborer is held within the grasp of' the employer. The statute must have a reasonable construction. If the employer or landlord breaks his contract in some substantial respect, and especially in the ways mentioned, the laborer or tenant would be discharged from the obligation of the contract; and whatever absolves the laborer or tenant would be a shield for the protection of the new master or landlord.
The only evidence as to the damages suffered is that of Dorroh, who testified that he let Abe Green, the tenant, have two pairs of shoes, one barrel of meal and some tobacco; but he failed to state the quality or value of the shoes, the price of the meal or the quantity or value of the tobacco. If this uncertain evidence would sustain a verdict for any specific amount, it must be apparent that it does not support a verdict for $60.

Reversed and remanded.